 1   KELLAN S. PATTERSON, ESQ. SB No. 307190
     Law Office of Kellan Patterson
 2
     770 L Street, Suite 950
 3   Sacramento, CA 95814
     P: (916) 905-4464
 4
     F: (916) 721-2742
 5   E: info@kellanpatterson.com
 6   Attorney for Plaintiff SHAFAK PERVEZ
 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    SHAFAK PERVEZ, an individual,                    Case No.: 2:18-cv-02793-KJM-KJN
12                       Plaintiff,                    STIPULATION FOR PROTECTIVE
                                                       ORDER AND ORDER THEREON
13           v.
                                                       Honorable Kimberly J. Mueller
14    XAVIER BACERRA, in his official
      capacity, BRENT E. ORICK, in his official
15    capacity, CALIFORNIA DEPARTMENT
      OF JUSTICE, COUNTY OF
16    SARAMENTO
17                       Defendants.
18

19
            IT IS HEREBY AGREED AND STIPULATED BETWEEN THE PLAINTIFF, AND
20
     DEFENDANTS XAVIER BACERRA, BRENT E. ORICK, CALIFORNIA DEPARTMENT OF
21
     JUSTICE      and COUNTY OF SACRAMENTO (hereinafter collectively referred to as “the
22
     Parties”), that all documents produced in this case pursuant to Fed. Rules Civ. Proc., rules 26, 30,
23
     34 & 45 shall be governed by this protective order.
24          Absent a separate agreement between the Parties, in writing, all documents produced in this
25   case shall be used by the Parties solely for the purpose of prosecuting and defending the above-
26   captioned case. The documents shall not be duplicated, reproduced, transmitted, or communicated
27   to any person for any reason other than counsel; clients; experts retained for the purpose of
28   furthering the defense of or prosecution of the Plaintiff’s case; deposition and trial witnesses;
                                                       1
 1
     mediator or third party neutral; or the Court. The copying of produced documents is to be conducted
 2
     in-house and shall not be done by outside third party vendors.
 3
            All copies of protected documents distributed by counsel to any Party for purpose of
 4   prosecuting or defending the litigation shall be returned to counsel at the conclusion of the litigation
 5   and counsel shall store and ultimately destroy the documents consistent with individual firm policy.
 6          Nothing in this agreement shall be interpreted to limit Plaintiff’s ability to obtain and
 7   disseminate documents procured outside this litigation, including, but not limited to, documents
 8   obtained pursuant to a request under the California Public Records Act (Gov. Code § 6250 et. seq.).

 9          This Order shall constitute a protective order pursuant to Fed. Rules Civ. Proc., rule 26(c)

10   and shall be enforceable as set forth therein.

11          The above is stipulated to by the respective counsel for the parties as follows:

12

13

14     Dated: June 11, 2019                                  LAW OFFICE OF KELLAN PATTERSON

15                                                               /s/ Kellan Patterson
                                                             By:_________________________________
16                                                              KELLAN STEVEN PATTERSON
                                                                Attorney for Plaintiff
17
                                                                SHAFAK PERVEZ
18

19    Dated: May 30, 2019                                       XAVIER BECERRA
20                                                              Attorney General of California

21                                                               /S/ William McMahon
                                                                WILLIAM J. MCMAHON
22                                                              Deputy Attorney General
                                                                Attorneys for Defendants Becerra,
23                                                              Orick and California Dept. of Justice
24

25   Dated: May 30, 2019
                                                                    RIVERA & ASSOCIATES
26
                                                                    /s/ Shanan Hewitt       ,
27                                                                  SHANAN HEWITT
                                                                    Attorneys for Defendant
28                                                                  COUNTY OF SACRAMENTO
                                                         2
 1                                                  ORDER
 2          IT IS SO ORDERED, with the following amendments and clarifications:
 3          1.      The parties shall comply with the provisions and procedures of Local Rules 140 and
 4   141 with respect to sealing or redaction requests. To the extent that the parties’ stipulation conflicts
 5   with the Local Rules, the Local Rules shall govern.
 6          2.      Prior to filing any motion related to this stipulated protective order or other
 7   discovery motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise
 8   comply with Local Rule 251.
 9          3.      Nothing in this order limits the testimony of parties or non-parties, or the use of
10   certain documents, at any court hearing or trial—such determinations will only be made by the
11   court at the hearing or trial, or upon an appropriate motion.
12          4.      Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over
13   enforcement of the terms of this stipulated protective order after the action is terminated.
14
     Dated: June 11, 2019
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
